838 F.2d 469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isiah Nathaniel WEDINGTON, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
No. 87-7638.
United States Court of Appeals, Fourth Circuit.
Dec. 2, 1987.

Isiah Nathaniel Wedington, pro se.
Valerie Valenti Cloutier, Office of the Attorney General, for appellee.
Before DONALD RUSSELL, WIDENER, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Isiah N. Wedington, a Maryland inmate, seeks to appeal from the order of the district court dismissing his 28 U.S.C. Sec. 2254 petition.  Wedington filed an untimely notice of appeal, and he made no motion requesting an extension.  See Fed.R.App.P. 4(a)(5).  This Court has no authority to construe Wedington's bare notice of appeal as a motion for an extension of the time to appeal.    See Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Therefore this Court has no jurisdiction to consider Wedington's appeal.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.